Brace, J.
The defendant was indicted in the circuit court of St. Francois county, for burglary and larceny, was found guilty, and sentenced to the peniten*491tiary for five years. His motion for a new trial haying-been overruled, lie appeals to this court. Before going to trial he made application for a change of venue on the ground of the prejudice of the inhabitants of said county against him, and after evidence was introduced pro and con. on that issue, his application was overruled. The finding of the court on that issue was conclusive-unless it appear that palpable injustice has been done, or there has been an abuse of judicial discretion in refusing the application, which does not appear in this case. State v. Guy, 69 Mo. 431; State v. Whitton, 63 Mo. 91; State v. Wilson, 85 Mo. 134.
Several exceptions were saved on the trial of the cause, only one of which do we find well taken, and that was the refusal of the court to grant defendant a new trial on the ground that the verdict was wholly unsupported by the evidence; for this error the judgment is reversed, and defendant discharged.
All concur, except Norton, C. J., absent.